07/27/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 13, 2021

                 STATE OF TENNESSEE v. QUINTON CAGE

               Appeal from the Circuit Court for Montgomery County
                         No. 034374 Jill B. Ayers, Judge


                            No. M2020-00360-CCA-R3-CD


The petitioner, Quinton Cage, appeals the Montgomery County Circuit Court’s summary
dismissal of his motion to correct an illegal sentence, filed pursuant to Tennessee Rule of
Criminal Procedure 36.1. Also before us is the petitioner’s motion, filed pursuant to
Tennessee Rule of Appellate Procedure 14, to consider post-judgment facts. Because the
petitioner’s claim of a double jeopardy violation is not cognizable in a Rule 36.1 motion,
we affirm the trial court’s summary dismissal of the motion to correct an illegal sentence.
Furthermore, because the post-judgment facts posited by the petitioner do not relate to
actions that occurred after the judgment in this case, we deny the petitioner’s motion to
consider post-judgment facts.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and CAMILLE R. MCMULLEN, J., joined.

Quinton Cage, Nashville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Assistant
Attorney General; John W. Carney, Jr., District Attorney General; and Art Bieber,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

             In December 1994, a Montgomery County jury convicted the petitioner of
aggravated rape, especially aggravated kidnapping, aggravated robbery, attempted
aggravated robbery, and reckless endangerment. Quinton Albert Cage v. State, No.
M2016-02574-CCA-R3-PC, slip op. at 1 (Tenn. Crim. App., Nashville, Nov. 13, 2017).
For these convictions, the petitioner received an effective 55-year sentence. Id.
              The petitioner has unsuccessfully sought relief from his convictions through
myriad avenues. See State v. Quinton Cage, No. 01C01-9605-CC-00179, 1999 WL 30595
(Tenn. Crim. App., Nashville, Jan. 26, 1999) (direct appeal); Quinton A. Cage v. State, No.
M2000-01989-CCA-R3-PC (Tenn. Crim. App., Nashville, Aug. 7, 2001) (petition for post-
conviction relief); Quinton Cage v. Howard Carlton, Warden, No. E2008-00357-CCA-R3-
CD-HC, 2008 WL 3245567 (Tenn. Crim. App., Knoxville, Aug. 8, 2008) (petition for writ
of habeas corpus); Quinton Albert Cage v. David Sexton, Warden, No. E2011-01609-CCA-
R3-CD-HC (Tenn. Crim. App., Knoxville, July 10, 2012) (petition for writ of habeas
corpus); Quinton A. Cage v. State, No. M2011-00234-CCA-R3-PC (Tenn. Crim. App.,
Nashville, Oct. 5, 2012) (motion to reopen post-conviction petition); Quinton Albert Cage
v. State, No. M2016-02574-CCA-R3-PC (Tenn. Crim. App., Nashville, Nov. 13, 2017)
(motion to reopen post-conviction petition); Quinton Cage v. State, No. M2018-00658-
CCA-R3-HC (Tenn. Crim. App., Nashville, Sept. 21, 2018) (petition for writ of habeas
corpus); Quinton A. Cage v. State, M2019-01888-CCA-R3-HC (Tenn. Crim. App.,
Nashville, July 6, 2020) (petition for writ of habeas corpus).

                On January 24, 2020, the petitioner moved to correct an illegal sentence
pursuant to Tennessee Rule of Criminal Procedure 36.1, arguing that his sentences are
illegal because his convictions violated principles of double jeopardy, thus depriving the
trial court of jurisdiction to impose a sentence. The trial court summarily denied the motion
for failure to raise a cognizable claim under Rule 36.1.

              In this timely appeal, the petitioner reasserts his argument that his
convictions violate principles of double jeopardy and that, consequently, his sentences are
illegal.

              Also before us is the petitioner’s motion to consider post-judgment facts. As
relevant here, Tennessee Rule of Appellate Procedure 14 provides:

              The Supreme Court, Court of Appeals, and Court of Criminal
              Appeals on its motion or on motion of a party may consider
              facts concerning the action that occurred after judgment.
              Consideration of such facts lies in the discretion of the
              appellate court. While neither controlling nor fully measuring
              the court’s discretion, consideration generally will extend only
              to those facts, capable of ready demonstration, affecting the
              positions of the parties or the subject matter of the action such
              as mootness, bankruptcy, divorce, death, other judgments or
              proceedings, relief from the judgment requested or granted in
              the trial court, and other similar matters.

                                             -2-
Tenn. R. App. P. 14(a). Importantly, this rule permits this court to consider facts outside
of the record on appeal when those facts concern an “action that occurred after judgment.”
Id. (emphasis added). The facts that the petitioner seeks to have reviewed by this court
include documents related to his educational achievements, certificates of participation in
certain prison programs, letters between the petitioner and his trial counsel, results of
mental health examinations, and two trial motions. Other than one certificate of
participation, all of these documents relate to events and actions that occurred prior to the
the trial court’s February 2020 order denying his Rule 36.1 motion. Furthermore, none of
these documents have any bearing on whether the petitioner’s sentence is illegal.

               The petitioner’s motion also alludes to issues of ineffective assistance of
counsel, the sufficiency of the convicting evidence, and conditions of his incarceration.
These issues however, are irrelevant to whether the petitioner’s sentence is illegal, and Rule
14 “is not intended to permit a retrial in the appellate court.” Tenn. R. App. P. 14, Advisory
Comm’n Comments. We, therefore, deny the petitioner’s motion to consider post-
judgment facts.

               As to the petitioner’s appeal of the trial court’s summary denial of his motion
to correct an illegal sentence, Rule 36.1 provides the defendant and the State an avenue to
“seek the correction of an illegal sentence,” defined as a sentence “that is not authorized
by the applicable statutes or that directly contravenes an applicable statute.” Tenn. R.
Crim. P. 36.1; see also State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015) (holding
that “the definition of ‘illegal sentence’ in Rule 36.1 is coextensive with, and not broader
than, the definition of the term in the habeas corpus context”). To avoid summary denial
of an illegal sentence claim brought under Rule 36.1, a defendant must “state with
particularity the factual allegations,” Wooden, 478 S.W.3d at 594, establishing “a colorable
claim that the sentence is illegal,” Tenn. R. Crim. P. 36.1(b). “[F]or purposes of Rule 36.1
. . . ‘colorable claim’ means a claim that, if taken as true and viewed in a light most
favorable to the moving party, would entitle the moving party to relief under Rule 36.1.”
Wooden, 478 S.W.3d at 593. The determination whether a Rule 36.1 “motion states a
colorable claim for correction of an illegal sentence under Rule 36.1 is a question of law,
to which de novo review applies.” Id. at 589 (citing Summers v. State, 212 S.W.3d 251,
255 (Tenn. 2007)).

              Here, even considering all of the petitioner’s allegations to be true, Rule 36.1
does not afford him relief. This court has repeatedly held that double jeopardy claims are
not cognizable in a Rule 36.1 proceeding. See e.g., State v. Samuel L. Giddens, Jr., No.
M2014-01505-CCA-R3-CD, slip op. at 12 (Tenn. Crim. App., Nashville, Feb. 20, 2015);
State v. Michael Sargent, No. W2018-00517-CCA-R3-CD, slip op. at 2 (Tenn. Crim. App.,
Jackson, Apr. 3, 2019); State v. Kareem Northington, No. M2019-01179 -CCA-R3-CD slip
op. at 3 (Tenn. Crim. App., Nashville, Sept. 28, 2020).
                                             -3-
              Accordingly, we deny the petitioner’s motion for this court to consider post-
judgment facts, and, discerning no error in the trial court’s summary dismissal of the
petitioner’s motion, we affirm the judgment of the trial court.


                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -4-